On Motion for Rehearing.
Opinion:
PER CURIAM.
Upon motion for rehearing, filed and submitted in this case, the record and the opinion have been given careful examination and consideration by the court, in view of the several contentions made by the plaintiff in support of his motion for rehearing. In our opinion, there is no merit in the contentions of counsel for the plaintiff, other than the matter of costs in the trial court, as well as upon the appeal. Since, as stated in the opinion, the plaintiff was entitled to at least nominal damages for the infringement of his rights by the defendants, the judgment of the trial court is hereby modified by striking out the item of $10.50 taxed therein as costs against the plaintiff, and the parties plaintiff and defendant on this appeal shall each pay the items of costs by them respectively incurred. As thus modified, the judgment will stand affirmed and the petition for rehearing is¡ denied.
Rehearing denied.